Citation Nr: 0601233	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-27 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the right ankle, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Daughter.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1942 to 
February 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In December 
2005 the veteran testified at a videoconference Board hearing 
and submitted evidence with a waiver for initial RO review.


FINDING OF FACT

There is ankylosis and deformity of the veteran's right 
ankle; dorsiflexion of the right ankle is 10 degrees.  


CONCLUSION OF LAW

The criteria for an increased rating of 40 percent (but no 
higher) for the veteran's service-connected traumatic 
arthritis of the right ankle have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. 38 U.S.C.A. §§  4.7, 
4.71a, Diagnostic Codes, 5003, 5010, 5270, 5271 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case, and March 2002 
VCAA letter informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the March 2002 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the March 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's notice letter to the 
veteran.  However, at bottom, what the VCAA seeks to achieve 
is to give the veteran notice of the elements outlined above.  
Once that has been done-irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication, the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
satisfied all of the VCAA notice requirements after the June 
2002 rating decision on appeal.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
was harmless error for the reasons specified below.

In the statement of the case and March 2002 VCAA letter, the 
RO informed the appellant of the applicable laws and 
regulations regarding the claim, the evidence needed to 
substantiate such claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also finds that all necessary 
development has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the appellant 
in obtaining the evidence necessary to substantiate his 
claim, including VA treatment records.  The appellant has 
also been afforded the benefit of VA examinations during the 
appeal period, and was provided with the opportunity to 
attend hearings.  The veteran attended a Board hearing in 
December 2005.  Neither the appellant nor his representative 
has indicated, and there is otherwise no indication that 
there exists, any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
medical records and examinations.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected right ankle warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
 
In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The veteran's service-connected right ankle has been rated by 
the RO under the provisions of Diagnostic Codes 5010 and 
5271.  Diagnostic Code 5010 applies to traumatic arthritis 
and provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

The normal range of ankle motion is from zero to 20 degrees 
of dorsiflexion and from zero to 45 degrees of plantar 
flexion. 38 C.F.R. § 4.71, Plate II.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 provides for assignment of a 20 percent 
rating when there is marked limited motion of the ankle.

38 C.F.R. § 4.71a, Diagnostic Code 5270 provides for 
assignment of a 20 percent rating when there is ankylosis of 
the ankle in plantar flexion of less than 30 degrees; a 30 
percent rating when there is ankylosis of the ankle in 
plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between zero degrees and 10 degrees; and, a 40 
percent rating when there is ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.

An April 1946 rating decision granted the veteran service 
connection for a right ankle disorder and assigned a 
noncompensable rating.  A December 1947 rating decision 
increased the veteran's rating to 20 percent.  Private and VA 
medical records from the 1940s, 1950s, 1970s to the 1990s 
showed that the veteran continued to be treated for his right 
ankle, had arthritis in his right ankle, and wore a brace.  A 
January 1997 VA examination of the right ankle found that 
there was moderately severe deformity involving the right 
ankle, secondary to osteoarthritis.  Dorsiflexion was limited 
to 5 degrees and plantar flexion was limited to 20 degrees.  
The diagnosis included traumatic osteoarthritis involving the 
right ankle associated with bony fragments in the right ankle 
joint and also associated with calcaneal spurring.  The 
examiner noted that with an ankle brace, the veteran's right 
ankle dorsiflexion was limited to 3 degrees and plantar 
flexion was limited to 15 degrees.  The examiner also noted 
that the veteran's right ankle gave out on him quite easily.  

VA medical records from the 2000s indicated continued 
treatment for a right ankle disorder.  VA medical records 
from 2001 to 2002 showed that the veteran had a history of 
increased right ankle medial and lateral pain, a diagnosis of 
degenerative joint disease at the tibiotalar joint, wore a 
right ankle brace and ambulated with a cane.  An April 2002 
VA examination showed that there was mild swelling noted in 
the right ankle.  There was no evidence of instability, 
redness, heat or abnormal movement.  There was no tenderness 
to palpation of the right ankle.  Active range of motion was 
dorsiflexion 8 degrees, plantar flexion 15 degrees.  There 
was no change in passive range of motion.  Pain began at 5 
degrees on dorsiflexion and at 10 degrees on plantar flexion.  
On acute flareups there was probably 10 percent less range of 
motion.  Accompanying x-rays reported that there was very 
severe narrowing of the ankle mortise with almost complete 
disappearance of the interarticular space.  The diagnosis was 
degenerative joint disease with limited range of motion of 
the right ankle, status post right ankle injury.  

A February 2003 VA examination revealed that there was 
moderate swelling and instability of the right ankle, active 
range of motion was dorsiflexion 3 degrees, plantar flexion 
was 10 degrees.  The was no change on passive range of 
motion.  Pain began at 1 degree on dorsiflexion and at 5 
degrees on plantar flexion.  On acute flareups of pain there 
was an estimated 50 percent less range of motion.  
Accompanying x-rays showed generalized osteoporosis and 
extensive osteoarthritic changes.  The diagnosis was severe 
degenerative joint disease with limited range of motion and 
mild instability of the right ankle, status post right ankle 
injury.  

A January 2004 VA examination in presenting the veteran's 
history as reported by the veteran indicated that since 1946 
the veteran's right ankle has continued to give way and that 
he has worn a right ankle brace since then for improved 
stability.  There was a 75 percent decreased range of motion 
of the right ankle with flares of pain, which the veteran 
experienced daily.  Associated symptoms included pain, 
weakness, swelling, heat, easy fatigability, lack of 
endurance and locking up.  The examiner noted that the 
veteran had moderate functional impairment due to his right 
ankle disorder.  Physical examination revealed that there was 
tenderness to palpation around the entire ankle, worse at the 
lateral aspect, posterior to the malleolus.  Range of motion 
was active and passive dorsiflexion 10 degrees, plantar 
flexion was 20 degrees, there was no additional decreased 
range of motion with repetitive use during the examination.  
There was chronic inflammation noted.  Ankylosis was present.  
Accompanying x-rays demonstrated very extensive 
osteoarthritic changes, characterized by practically complete 
disappearance of the tibiotarsal joint space, with deformity 
of the upper portion of the talar bone and slight valgus 
deformity of the tibiotarsal joint space.  Soft tissue 
swelling was noted.  The diagnosis was severe traumatic 
arthritis of right ankle.  A February 2005 VA radiology 
report showed that the veteran had severe advanced 
degenerative arthropathy of the right ankle possibly 
superimposed upon prior trauma.  During his December 2005 
Board hearing, the veteran testified that his right ankle 
disorder had gotten worse, he used a walker, had daily pain, 
his right ankle was weak, and his legs significantly 
deteriorated in the past few years.  

The veteran already is rated at 20 percent, thus Diagnostic 
Codes 5003, 5272, 5273, and 5274 do not need to be considered 
as the highest ratings available under these codes is 20 
percent.  The totality of the medical evidence has manifested 
that the veteran is entitled to a 40 percent rating under 
Diagnostic Code 5270 for ankylosis of the ankle.  A 40 
percent rating under this Code requires that there be 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity.  The 
veteran's medical history, as evidenced by his January 1997 
VA examination, indicated that there was moderately severe 
deformity of the veteran's right ankle, and the right ankle 
gave out on him quite easily.  His more recent January 2004 
VA examination found that ankylosis was present and his 
active and passive dorsiflexion was 10 degrees.  Previous VA 
examinations revealed that the veteran's dorsiflexion ranged 
from 0 to 10 degrees.  

The Board thus finds that a 40 percent rating under 
Diagnostic Code 5270 is warranted.  Resolving all reasonable 
doubt in the veteran's favor, the veteran's rating is 
increased to 40 percent.  


ORDER

Entitlement to a 40 percent rating for the veteran's service-
connected traumatic arthritis of the right ankle is allowed, 
subject to the controlling laws and regulations governing the 
payment of monetary awards.  To this extent, the appeal is 
granted.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


